Citation Nr: 1017060	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1972 and July 1973 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In his December 2008 substantive appeal, the Veteran 
requested a hearing before a member of the Board, but the 
Veteran withdrew his request in February 2009 


FINDING OF FACT

The Veteran does not have a confirmed medical diagnosis of 
multiple sclerosis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
multiple sclerosis have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Multiple sclerosis may be presumptively service connected if 
it becomes manifest to a degree of 10 percent or more within 
seven year of leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2009).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, there is no competent medical evidence of 
record which shows, with any degree of medical certainty, 
that the Veteran has multiple sclerosis or any other 
neurological disability at present which is related to 
service.  

The Board notes that the medical treatment records to date do 
not show a confirmed diagnosis of multiple sclerosis.  There 
is no diagnosis of or treatment for multiple sclerosis in the 
Veteran's service treatment records.  While some of the 
Veteran's current treatment records, such as records from 
Darnall Army Medical Center, do list an assessment of 
multiple sclerosis, this appears to be based on the Veteran's 
self-reported history of being diagnosed with such a 
condition.  At best, the medical evidence of record indicates 
a provisional diagnosis of multiple sclerosis.  

Treatment records from the Veteran's neurologist Dr. G.G. 
note that the Veteran has white matter lesions in his brain, 
as shown by MRI examinations.  However, while a demyelinating 
disease such as multiple sclerosis was considered as a 
possible explanation for these changes, other possible causes 
include vasculitis and subcortical strokes.  In an August 
2001 treatment note, Dr. G.G. writes:

MRI was interpreted by the radiologist in the VA 
system as possible [multiple sclerosis].  However, 
clinically, he does not have any monocular 
blindness, unilateral weakness, ataxia, 
paraparesis, or incontinence, etc.  He has a 
transient right sided numbness from time to time.  
Clinically, I am not quite clear if he has MS or 
not.  From a physical finding point of view, 
usually MS presents with more objective findings 
rather than subjective symptoms.  His is the other 
way.  His predominant problem is hypertension, 
hyperlipidemia, and chronic headaches.  His 
hyperlipidemia is difficult to control.  He also 
had a history of angina, on Nitro Patch.  In view 
of risk factors of stroke and myocardial infarction 
and being on Nitro Patch, I personally think these 
are subcortical infarctions.

The Veteran was assessed with possible infarctions versus 
demyelinating disease.  

The Board finds that this report provides highly probative 
evidence against this claim, clearly indicating not MS, but a 
"possible infarctions versus demyelinating disease".  The 
report is based on a detailed review of the evidence. 

A September 2006 treatment note records that the Veteran came 
for an examination after an MRI taken by VA showed multiple 
periventricular white matter radiolucencies.  Dr. G.G. 
concluded that these white matter lesions were due to 
subcortical strokes secondary to hyperlipidemia, migraines, 
and hypertension in the past.  A November 2006 note again 
states that the Veteran's microvascular ischemic changes of 
the brain are secondary to chronic migraines and 
hyperlipidemia, rather than demyelinating disease.  A 
February 2007 treatment note documents that a recent lumbar 
puncture showed oligoclonal bands, which can be presented in 
multiple sclerosis or stroke.  A July 2007 examination record 
notes that there is a question of whether the Veteran has 
multiple sclerosis, but that the Veteran does not have a 
clinical report that is typical of multiple sclerosis, 
providing yet more evidence against the claim.  

A VA Neurology Consult in October 2006 which included an MRI 
and physical examination also concluded that the white matter 
lesions in the Veteran's brain appeared ischemic and "not 
too characteristic for multiple sclerosis."  A December 2006 
treatment note concludes "the record does not clearly 
support multiple sclerosis by history or exam and the MRI is 
debatable."  

The Board finds that both reports provide highly probative 
evidence against this claim. 

The Board finds that Dr. G.G.'s and the VA neurologist's 
neurological examinations and their assessment of the 
Veteran's symptomatology was comprehensive and adequate.  
Their opinions were based on the Veteran's reported medical 
history and symptoms, as well as diagnostic testing.  Both 
neurologists offered a rational and plausible explanation for 
concluding that the Veteran does not have multiple sclerosis 
at present.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); 
see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.)  Furthermore, the 
Veteran has presented no competent medical evidence to 
dispute their opinion.  

While the Veteran may believe that he has multiple sclerosis 
at present which is related to service, he has not presented 
any competent medical evidence to support that assertion.  As 
discussed above, where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
While the Veteran is competent to relate that he experienced 
symptoms in service and post service, he is not a medical 
professional competent to offer an opinion as to the nature 
or etiology of any current claimed disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Barr v. Nicholson, 21 
Vet. App. 303, (2007); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998) (lay testimony is not competent to establish, 
and therefore not probative of, a medical nexus).  

While the Veteran's contentions have been carefully and 
sympathetically considered, his assertion that he has 
multiple sclerosis at present is outweighed by the absence of 
a confirmed diagnosis based on competent medical evidence and 
significant evidence against such a finding.  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Here, the 
competent evidence of record does not demonstrate a current 
disability.  Inasmuch as there is no diagnosis of multiple 
sclerosis at present, the record affords no basis to grant 
service connection.  Brammer, 3 Vet. App. at 223 (1992).  
Accordingly, the appeal is denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent 
to the Veteran in July 2007.  This letter informed the 
Veteran of what evidence was required to substantiate his 
claim and of VA and the Veteran's respective duties for 
obtaining evidence.  The Veteran was also informed of how VA 
assigns disability ratings and effective dates.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA and private treatment records.  The Veteran was 
also scheduled for a VA examination, but failed to attend.  

The Board has considered whether the case has been remanded 
for a VA examination to clarify his diagnosis.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

The Board has carefully reviewed the evidence of record and 
has determined that an examination is not necessary because 
the Veteran does not have MS at this time.  Service and post 
service treatment records as a whole provide highly probative 
evidence against the Veteran's claim.  Therefore, point one 
of the McLendon test is not met. 

Further, point four of the McLendon test is met.  There is 
highly sufficient competent medical evidence of record to 
make a decision on the claim that the Veteran does not have 
MS at this time.  Indications in the record that the Veteran 
"may" have MS have been addressed by extensive testing and 
evaluation which fail to indicate MS. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicated, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


